Citation Nr: 0307892	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a right shoulder disorder.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a right elbow disorder.

(The issues of entitlement to service connection for 
cellulitis and for peripheral neuropathy of the upper 
extremities claimed as due to herbicide exposure will be the 
subject of a separate decision.)


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1967 to March 1970 
and from March 1974 to December 1975.

This appeal is from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The appellant's claim is now under the 
jurisdiction of the St. Petersburg, Florida, RO due to 
relocation of the appellant's domicile.

The August 1994 rating decision adjudicated several issues 
not listed above.  In his September 1994 notice of 
disagreement (NOD) and again in his December 1994 substantive 
appeal, the veteran disavowed that he had filed claims for 
service connection for several of the adjudicated issues.  
The substantive appeal explicitly responded to the statement 
of the case (SOC), narrowing the claim previously styled as 
for skin disease to the claim for cellulites, as styled 
above.  These were properly executed withdrawals of appeals, 
38 C.F.R. § 20.204 (2002), to the extent that those issues 
could ever have been deemed to be in appellate status.

Notwithstanding the RO's persistence in listing those issues 
in supplemental statements of the case, the Board deems the 
appellant's withdrawal as controlling; the Board has no 
jurisdiction over those matters.  The appellant's then-
attorney exhorted the Board to consider entitlement to all 
issues reasonably inferred from the record.  Inference and 
consideration of issues explicitly withdrawn by a claimant is 
not reasonable.  No regulation provides for reinstatement of 
a withdrawn issue.  Accordingly, as noted, the Board takes no 
action regarding the withdrawn issues.

The veteran's prior counsel in this appeal has withdrawn.  
The veteran has not appointed other representation.




FINDINGS OF FACT

1.  VA denied service connection for right shoulder and elbow 
disorders in July 1984 and notified the veteran of the denial 
and of his appellate rights in a letter of July 6, 1984.

2.  Evidence presented or secured since July 1984 pertinent 
to the claims for service connection for right shoulder and 
elbow disorders is new and bears directly but adversely on 
whether the veteran has the claimed disability; it is not so 
significant that it must be considered to decide the claim 
fairly. 


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying service connection 
for right shoulder and elbow disorders is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).

2.  New and material evidence has not been presented or 
secured to reopen claims of entitlement to service connection 
for a right shoulder or a left shoulder disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran filed the formal application 
for benefits that is the only form necessary to prosecute his 
claim in October 1972.  VA has also provided the veteran 
numerous forms to facilitate his authorization of the release 
of information in prosecution of his claim.  VA has 
discharged its duty to provide forms.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In September 1991, VA 
informed the veteran's then-attorney that new and material 
evidence was necessary to reopen the right shoulder and elbow 
claims.  The veteran's correspondence to VA of October 1992, 
in which he enclosed a copy of the September 1991 VA letter 
to his attorney is proof of his notice of the evidence 
necessary to reopen his claim.  The veteran has returned 
numerous VA forms to authorize for the release of medical 
information.  VA notified the veteran of the enactment and 
implementation of the VCAA by letter of April 2001, informing 
him of the information and evidence necessary to substantiate 
his claims and of his and VA's specific obligations to 
produce information and evidence.  The October 2001 
supplemental statement of the case (SSOC) provided the 
regulations implementing the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has requested medical records 
from each of the numerous sources from which the veteran 
authorized the release of information.  VA has made multiple 
requests to the National Personnel Records Center and the 
service department records of hospitalization in service that 
the veteran has reported.  VA has obtained Social Security 
Administration records.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has provided a medical examination of the right 
shoulder and elbow sufficient to decide the veteran's claim.  

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  VA provided copies of the 
entire claims file to the veteran and his attorneys.  The 
file included responses from private health care providers, 
VA facilities, and the National Personnel Records Center 
(NPRC), the official repository of service records, reporting 
the unavailability of certain records.  Thus, the veteran and 
his representatives had actual notice of all failed attempts 
to obtain evidence.  VA has discharged its duty to notify the 
veteran of failed attempts to obtain evidence from any 
source.


Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Right Shoulder and Elbow

When the RO denied the appellant's claim for service 
connection for bursitis of the right shoulder and elbow in 
June 1984, and the appellant did not appeal within one year 
of the date of the letter notifying him of each denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2002); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  The instant claim, 
styled as a shoulder and an elbow "disorder," not otherwise 
specified, is the same claim as that previously denied.  The 
claim does not change because it is styled differently.  
Ashford v. Brown, 10 Vet. App. 120 (1997) (claims for 
variously diagnosed respiratory disorders were for the same 
disability and finality of prior decision was not 
circumvented by restyling the claim).  To reopen the claim, 
new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2002).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations. 

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1984 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since June 1984 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The veteran's statement of October 1992 alleged he did not 
receive the July 1984 notice of the June 1984 disallowance of 
service connection.  The veteran is demonstrably incorrect.  
He enclosed a copy of the June 1984 rating decision in June 
1990 with a statement on another matter, which proves he had 
notice of the rating.  Moreover, a bare allegation that he 
did not receive the notice does not overcome the presumption 
that VA performed its administrative duties in the regular 
manner.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The veteran has submitted photocopies of almost everything of 
record prior to June 1984.  None of this is new and none of 
it can be a basis to reopen the claims.  38 C.F.R. 
§ 3.156(a).  The service records had previously shown the 
veteran's right shoulder to be swollen and very tender after 
the documented 1969 incident in which his tank rolled over 
and exploded a mine.

The fact of the injury to the shoulder was not in dispute 
previously.  Moreover, the fact of the right elbow injury in 
combat is not now in dispute.  The injury is presumed to have 
happened despite the lack of official records, because the 
veteran reported it as occurring while in combat with the 
enemy, the combat is verified, and there is not clear and 
unmistakable evidence that the injury did not happen.  
38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2002).  
Proof of the injury, however, is insufficient to reopen the 
claims, because the prior disallowance was for lack of 
current disability, not for lack of injury in service.  The 
presumption of the fact of the injury does not constitute 
evidence of current disability, nor does the legal 
presumption of injury in combat substitute for evidence of 
current disability.  See Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).

A VA outpatient records of February 1990 showed the veteran 
complaining of right shoulder and elbow pain.  There was 
clicking in the shoulder on motion.  X-ray studies of the 
right shoulder and of the right elbow were unremarkable.  The 
clinical impression was status post right shoulder and elbow 
injury pain.  "Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) dismissed in pertinent part and 
vacated on other grounds sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. Aug. 2001).  This evidence 
is new, but it is not so significant that fairness requires 
that the claim be reopened.

In September 1992, Doctor of Education (Ed.D.) performing a 
psychological and employment aptitude evaluation for 
vocational rehabilitation purposes commented that the 
veteran's arm injury would limit his effectiveness at certain 
jobs.  This is not a medical diagnosis, opinion, or in any 
other way a current finding of right shoulder or elbow.  To 
the extent it can be read to link the veteran's reported arm 
problems with injury in service, the evaluator is not a 
medical doctor, but a lay person unqualified to proffer such 
an opinion as medical evidence; such opinion cannot be new 
and material evidence to reopen this claim.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).

An October 1994 medical evaluation for Social Security 
purposes did not diagnose any pathology of the right shoulder 
or elbow.  There were findings of unusual muscular weakness 
and spasticity in all extremities.  The examiner made no 
specific musculoskeletal diagnoses.  This evidence, although 
new, does not bear directly or substantially on the matter to 
be decided, and thus is not material.  38 C.F.R. § 3.156(a).

The veteran had a VA examination of the right shoulder and 
elbow in January 1998.  The examiner's report reveals a he 
took a detailed history from the veteran and made an 
extensive, thorough review of the claims file.  The examiner 
noted the veteran's report of hospitalization after his 
combat injury and that those records remained unavailable.  
In the examiner's clinical judgment based on interview and 
review of the file, the injury in service that the veteran 
identified as to the right shoulder was in fact of the 
trapezius muscle.  Upon clinical examination and review of x-
ray studies of the right shoulder and of the right elbow, the 
examiner concluded that the veteran does not have any 
pathology in either.

The January 1998 examination report is new.  It bears 
directly and materially on a an a matter to be decided in the 
veteran's claim.  Unfortunately, it's bearing is adverse to 
the veteran's claim.  It shows he does not have a right 
shoulder or a right elbow condition, the very conditions for 
which he seeks to reopen claims.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service).  Evidence is 
new and material when it is of such a character that "it 
must be considered to fairly decide the claim."  38 C.F.R. 
§ 3.156(a).  Evidence that is adverse to a claim cannot be 
new and material.  Villalobos v. Principi, 3 Vet. App. 450 
(1992).  There is nothing unfair in declining to reopen and 
reconsider the claim anew when the new evidence compels the 
claim be denied.

Whereas new and material evidence has not been presented or 
secured, the claim cannot be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been presented or 
secured to reopen a claim for service connection for right 
shoulder and right elbow conditions, the benefit sought on 
appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

